Case: 19-10937     Document: 00515538270         Page: 1     Date Filed: 08/24/2020




         United States Court of Appeals
              for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 19-10937
                                                                       August 24, 2020
                                                                        Lyle W. Cayce
 United States of America,                                                   Clerk


                                                            Plaintiff—Appellee,

                                    versus

 Natalie Angeles, also known as Natalie Deschamps,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:19-CR-14-A


 Before Smith, Willett, and Duncan, Circuit Judges.
 Stuart Kyle Duncan, Circuit Judge:
      Natalie Angeles appeals the sentence she received after pleading guilty
 of drug trafficking. Her sole argument is that the district court coerced her
 into withdrawing objections to her presentence report by threatening to deny
 an acceptance-of-responsibility reduction. We affirm.
                                      I.
      Angeles pleaded guilty of conspiracy to possess with intent to distribute
 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846,
 841(a)(1), and 841(b)(1)(B). She admitted to coordinating delivery of liquid
Case: 19-10937     Document: 00515538270          Page: 2    Date Filed: 08/24/2020


                                  No. 19-10937


 meth from sources in Mexico to distributors in California, Georgia, and
 Texas from 2016 to 2018. Given the volume of meth involved (a converted
 weight of 749,800 kilograms), the presentence report (“PSR”) calculated
 Angeles’s base offense level as 38. See U.S.S.G. § 2D1(c)(1). It added three
 two-level enhancements because the meth was imported from Mexico,
 because Angeles distributed meth from her garage, and because she recruited
 and supervised drug couriers. See id. §§ 2D1.1(b)(5), 2D1.1(b)(12), 3B1.1(c).
 Deducting three points for accepting responsibility, id. § 3E1.1(a), (b), her
 total offense level was 41. Her criminal history category of I resulted in a
 guidelines range of 324 to 405 months.
      Angeles raised numerous objections to the PSR. Relevant here, she
 contested the drug quantity attributed to her, the three enhancements, and
 the lack of a reduction for her allegedly minor role in the conspiracy. An
 addendum to the PSR rejected Angeles’s objections and concluded she was
 frivolously denying relevant conduct such that she should forfeit any
 acceptance-of-responsibility reduction. Angeles withdrew her objection to
 the importation enhancement but filed supplemental objections regarding
 drug quantity. In response, the probation officer reduced some of the meth
 attributed to Angeles, but this did not change her base offense level.
      The day before the sentencing hearing, the district court issued this
 order:
      After having considered the presentence report pertaining to
      defendant, Natalie Angeles, and the other sentencing items, the
      court tentatively has concluded that the objections made by
      defendant to the presentence report are without merit. Also, the
      court tentatively has concluded that defendant should not receive
      any reduction in her offense level based on acceptance of
      responsibility. . . . The parties should take such tentative
      conclusions into account in making decisions as to the
      presentations to be made at the sentencing hearing.




                                       2
Case: 19-10937      Document: 00515538270        Page: 3    Date Filed: 08/24/2020


                                  No. 19-10937


 At the hearing, the court began by asking whether Angeles intended to pursue
 any objections to the PSR besides those already withdrawn. Angeles’s
 counsel answered that she would pursue her objection to the drug-premises
 enhancement but would otherwise defer to the court’s ruling. The court
 responded that it had reached only “tentative” conclusions and urged
 counsel to specify which objections Angeles wished to pursue. After briefly
 consulting with Angeles, counsel stated that Angeles would withdraw all
 objections.
      The court proceeded to the acceptance-of-responsibility reduction. It
 noted its “tentative conclusion” that the reduction was unmerited, but
 invited counsel to present evidence. Counsel argued that Angeles accepted
 responsibility, asked that she not be “penalized for zealous representation,”
 and pointed out that she had withdrawn all objections to the PSR.
 Unconvinced, the court expressed “misgivings” that Angeles had met her
 burden under U.S.S.G. § 3E1.1 to “clearly demonstrate acceptance of
 responsibility.” The court pointed to her PSR objections which, although
 withdrawn, appeared to be “frivolous . . . and false denials of relevant
 conduct.” In response, Angeles’s counsel argued that—notwithstanding her
 specific objections to the PSR—Angeles had “never denied what her
 behaviors were with regard” to the basic facts of the crime. At that point the
 court relented, stating “I’m not going to deny her acceptance of
 responsibility.”
      The court then accepted the PSR’s calculations with the resulting
 guideline range of 324 to 405 months. After hearing statements from one of
 Angeles’s children and from Angeles herself, however, the court imposed a
 below-guidelines sentence of 280 months, combined with a five-year term of
 supervised release.
      Angeles timely appealed.




                                       3
Case: 19-10937         Document: 00515538270               Page: 4       Date Filed: 08/24/2020


                                         No. 19-10937


                                              II.
       Because Angeles’s coercion argument was not raised in the district
 court, we review for plain error. United States v. Gonzalez-Terrazas, 529 F.3d
 293, 296 (5th Cir. 2008); see also United States v. Sykes, 559 F. App’x 331, 331
 (5th Cir. 2014) (unpublished) (reviewing similar unpreserved coercion
 argument for plain error). “To prevail on plain error review, a defendant
 must show (1) an error that has not been affirmatively waived, (2) that is clear
 or obvious, and (3) that affected his substantial rights.” United States v.
 Lindsey, --- F.3d ---, 2020 WL 4497205, at *2 (5th Cir. 2020) (citing Puckett
 v. United States, 556 U.S. 129, 135 (2009)). “If a defendant satisfies these
 three conditions, we have the discretion to correct the error but should do so
 only if it ‘seriously affects the fairness, integrity, or public reputation of
 judicial proceedings.’” Id. (quoting Rosales-Mireles v. United States, --- U.S. -
 --, 138 S. Ct. 1897, 1905 (2018)). 1
                                             III.
       Angeles’s sole argument on appeal is that the district court “effectively
 coerc[ed]” her into withdrawing her objections to the PSR by threatening to
 withhold an acceptance-of-responsibility reduction. We disagree. We have
 before rejected similar coercion arguments in unpublished opinions, and we
 follow the same course now. See United States v. Schenck, 697 F. App’x 422,
 423 (5th Cir. 2017) (unpublished); United States v. Medina, 432 F. App’x 349,
 352 (5th Cir. 2011) (unpublished).
       “The spectre of judicial coercion . . . [may] arise where the court tells
 the defendant that he must withdraw the objection or lose the possibility of


         1
           Angeles claims it is immaterial whether her coercion claim was preserved because
 it involves “structural error” that “require[s] automatic reversal.” She cites no authority
 for that proposition, however. The two cases she does cite involve, like this one, plain-error
 review of unpreserved claims of sentencing error. See United States v. Mudekunye, 646 F.3d
 281, 289–91 (5th Cir. 2011) (applying “plain error review” to unpreserved objection to
 sentencing enhancements); Gonzalez-Terrazas, 529 F.3d at 296–99 (same).




                                               4
Case: 19-10937        Document: 00515538270             Page: 5      Date Filed: 08/24/2020


                                      No. 19-10937


 gaining a reduction for acceptance of responsibility.” Medina, 432 F. App’x
 at 352. We see no such strong-arming here, however. Rather, the court
 treated withdrawal separately from acceptance. The court first explained that
 Angeles could persist in her objections if she wished. See, e.g., id. (noting the
 court “allowed Medina the opportunity to persist in the objection or
 withdraw it”). Only after Angeles withdrew her objections did the court
 analyze acceptance of responsibility. While recognizing that Angeles had
 dropped her objections, the court nonetheless examined whether the
 objections showed she had “frivolously contest[ed] or falsely denie[d]
 relevant conduct.” This was directly relevant to whether Angeles had
 “clearly demonstrate[d] acceptance of responsibility for [her] offense.”
 U.S.S.G. § 3E1.1(a); see id. comment. (n.1(A)) (an “appropriate
 consideration[] include[s]” whether defendant “falsely denies, or frivolously
 contests, relevant conduct that the court determines to be true”). 2 Indeed,
 the fact that the court deemed withdrawal irrelevant to Angeles’s acceptance
 reduction, “[i]f anything, . . . demonstrates the absence of coercion.” Medina,
 432 F. App’x at 352 (emphasis added).
       Finally, the court did not pressure Angeles into abandoning her
 objections by conveying before the hearing its “tentative conclusion” that
 her objections were “without merit.” “[I]t would be absurd for a detrimental
 legal ruling on an objection to be construed as the court’s coercing a
 defendant to withdraw that objection.” Id. To the contrary, it is appropriate
 for a district court to “express concern that a defendant is frivolously denying
 relevant conduct and explain this could be a reason to deny an acceptance
 reduction.” Schenck, 697 F. App’x at 423 (cleaned up); see also, e.g., United



         2
           See Schenck, 697 F. App’x at 422–23 (affirming denial of acceptance reduction
 where, “despite pleading guilty and truthfully admitting to some relevant conduct,”
 defendant “acted in a manner not consistent with acceptance of responsibility by
 attempting to falsely deny material relevant conduct”) (citing U.S.S.G. § 3E1.1, comment.
 (n.1(A)).




                                            5
Case: 19-10937          Document: 00515538270                Page: 6       Date Filed: 08/24/2020


                                          No. 19-10937


 States v. Trevino, 829 F.3d 668, 675 (8th Cir. 2016) (court did not
 “improperly coerce defendant into withdrawing his objections to the PSR’s
 drug quantity findings” by “accurately warning defendant of the
 consequence of pursuing frivolous guidelines objections”) (cleaned up). 3
 Here, the district court did no more than that and so did not cross the line
 into coercing Angeles to withdraw her objections. 4
       We therefore find no error, much less the “clear or obvious” mistake
 necessary to overcome plain-error review. Puckett, 556 U.S. at 135.
       AFFIRMED.




         3
           Notably, Angeles does not argue that her objections to the PSR had any merit.
 Nor does she contradict her probation officer’s assessment that her objections amounted
 to “falsely denying and frivolously contesting . . . relevant conduct.” Thus, this appeal
 does not address the situation where a district court allegedly coerces a defendant into
 withdrawing potentially meritorious objections to a PSR.
         4
            Instead of addressing our precedent, Angeles relies on cases finding “judicial
 coercion” where judges improperly pressure defendants to plead guilty by threatening a
 harsher sentence if they go to trial. See, e.g., Longval v. Meachum, 693 F.2d 236, 237 (1st Cir.
 1982) (finding judicial coercion where court stated that it “might be disposed to impose a
 substantial prison sentence” if defendant did not plead guilty). Such authorities are off-
 point. Aside from the fact that no similarly coercive tactics appear in the record, Angeles
 admits that the Federal Rules of Criminal Procedure strictly prohibit courts from
 participating in plea negotiations. See also, e.g., United States v. Rodriguez, 197 F.3d 156, 158
 (5th Cir. 1999) (explaining that “Rule 11(e)(1) is clear in its prohibition against all forms of
 judicial participation in or interference with the plea negotiation process”) (internal
 quotation marks and citation omitted).




                                                6